     Case 3:17-cr-00223-L Document 55 Filed 06/11/20              Page 1 of 4 PageID 238



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
v.                                              § CRIMINAL CASE NO. 3:17-CR-00223-L-1
                                                §
MICHAEL LEE LYONS,                              §
  #25619-479,                                   §
              Defendant.                        §


                      MEMORANDUM OPINION AND ORDER
       Before the court is Defendant’s Motion for Compassionate release under 18 U.S.C. §

3582(c)(1)(A) Due to Extraordinary and Compelling Reasons and the COVID-19 Virus Pandemic

(Doc. 54), filed June 5, 2020. As detailed here, the motion is denied.

                                                I.

       In 2018, Defendant pled guilty to possession of a firearm by a felon and was sentenced to

41 months’ imprisonment. Crim. Doc. 52. He now seeks release from confinement alleging that

he suffers from preexisting chronic conditions—Hepatitis C, chronic asthma, and high blood

pressure—which render him more susceptible to the COVID-19 virus. Crim. Doc. 54 at 3.

       According to the BOP’s website, Defendant is 53 years old, has a projected release date of

October 11, 2021, and is presently confined at FCI Fairton in New Jersey. As of June 9, 2020, the

BOP’s website reported that eight inmates and two staff had tested positive for COVID-19 at FCI

Fairton and that two staff had recovered. 1 Upon review, the court concludes that Defendant is not

eligible for a sentence modification.



1
    The BOP’s inmate locator and COVID-19 cases websites are available at
https://www.bop.gov/inmateloc/ and https://www.bop.gov/coronavirus/ (last accessed on June 9,
2020).
Memorandum Opinion and Order – Page 1
    Case 3:17-cr-00223-L Document 55 Filed 06/11/20               Page 2 of 4 PageID 239




                                                II.

       A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c); however, under Section 3582(c)(1)(A), as amended by the

First Step Act of 2018, “[a] court, on a motion by the [Bureau of Prisons (“BOP”)] or by the

defendant after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a), if

‘extraordinary and compelling reasons warrant such a reduction.’” United States v. Chambliss, 948

F.3d 691, 692-93 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)); see id. at 693 n.1. The

court’s decision must also be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Defendant asserts that on April 21, 2020, he submitted an administrative request to the

warden and that he has yet to receive a response. Crim. Doc. 54 at 4. Even assuming he exhausted

his administrative, the Court finds that Defendant has not presented extraordinary and compelling

reasons consistent with the Sentencing Guidelines Policy Statement to warrant a reduction of his

sentence under Section 3582(c)(1)(A).

       The policy statement sets forth three circumstances that are considered
       “extraordinary and compelling reasons.” Among these are the “medical condition
       of the defendant,” including where the defendant is “suffering from a serious
       physical or medical condition ... that substantially diminishes the ability of the
       defendant to provide self-care within the environment of a correctional facility and
       from which he or she is not expected to recover.”

Muniz, 2020 WL 1540325, at *1 (citing and quoting U.S.S.G. § 1B1.13(1)(A) & cmt. n.1). 2



2
 Because Section 1B1.13 of the advisory Guidelines has not been amended since the First Step
Act widened the availability of compassionate release under Section 3582(c)(1)(A), some district
courts have declined to apply this policy statement. See, e.g., United States v. Gonzales, No. SA-

Memorandum Opinion and Order – Page 2
   Case 3:17-cr-00223-L Document 55 Filed 06/11/20                   Page 3 of 4 PageID 240



       The court does not downplay Defendant’s preexisting chronic medical conditions—

Hepatitis C, chronic asthma, and high blood pressure—or discount that being confined in a prison

makes it more difficult for him or any prisoner to follow official precautions for social distancing

and handwashing.       Defendant has failed, however, to demonstrate sufficient grounds for

compassionate release. First, he fails to establish that his chronic conditions are sufficiently severe

and that they diminish his ability to provide self-care. Defendant does not present any evidence

and/or medical records documenting his current symptoms and own unique circumstances

sufficient to establish exceptional and compelling circumstances. At best, he has offered only

conclusory assertions about his chronic medical conditions. See Delgado v. United States, 3:17-

CR-242-B, 2020 WL 2542624, *3 (N.D. Tex. May 19, 2020) (denying compassionate release in

part due to the defendant’s failure to provide recent medical records “to establish how

immunocompromised he may now be, which would have allowed the Court to assess his current

ability to provide self-care”). Moreover, general concerns about COVID-19 without more are

simply insufficient to invoke Section 3582(c)(1)(A), especially considering that there are only 10

positive cases among inmates and staff at FCI Fairton.

       In addition, even if there are extraordinary and compelling reasons for a sentence reduction,

the court is not persuaded that the Section 3553(a) factors would support Defendant’s request for

compassionate release.       See United States v. Chambliss, 948 F.3d at 691, 692-93.

(“[C]ompassionate release is discretionary, not mandatory, and could be refused after weighing

the sentencing factors of 18 U.S.C. § 3553(a).”). The court weighs those factors as it did at

sentencing. Defendant is currently incarcerated for possession of a firearm by a felon. At



05-CE-561-XR, 2019 WL 5102742, at *2-3 (W.D. Tex. Oct. 10, 2019); see also United States v.
Perdigao, Crim. A. No. 07-103, 2020 WL1672322, at *2 (E.D. La. Apr. 2, 2020).

Memorandum Opinion and Order – Page 3
   Case 3:17-cr-00223-L Document 55 Filed 06/11/20                Page 4 of 4 PageID 241



sentencing, he was in Criminal History Category VI (the highest possible category because of his

prior criminal activity), the advisory guidelines range was 33-41 months, and the court imposed a

sentence at the top of the guidelines range of 41 months. Crim. Doc. 53, Statement of Reasons.

Based on the record as a whole, the court cannot now conclude that the Section 3553(a) factors

would support the relief that Defendant seeks.

                                                 III.

       For the foregoing reasons, Defendant’s motion for compassionate release is denied.

       It is so ordered this 11th day of June, 2020.




                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Memorandum Opinion and Order – Page 4
